UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-2147


JOHN RYAN SCHLAMP,

                   Plaintiff - Appellant,

             v.

PRINCE GEORGE'S COUNTY, MARYLAND; ISMAEL CANALES, Detective
#1891, Prince George's County Police Department,

                   Defendants – Appellees,

             and

GLENN F. IVEY, Prince George's County States Attorney's
Office; FRANCIS LONGWELL, Prince George's County States
Attorney's Office; ELAINE MOORE, Captain, Prince George's
County Police Department; BUTLER, Corporal #1891, Prince
George's County Police Department; MELVIN C. HIGH, Chief of
Police, Prince George's County Police Department; STEPHEN C.
ORENSTEIN, Legal Advisor, Prince George's County Police
Department; RONALD SCHIFF, Judge, Prince George's County
Courts; ROSS BOGASH, PFC, University of Maryland Police;
MARY BROCK, Corp., University of Maryland Police Department,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, District Judge.
(1:06-cv-01644-DKC)


Submitted:    April 16, 2009                   Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John Ryan Schlamp, Appellant Pro Se. Kevin Bock Karpinski,
KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              John Ryan Schlamp appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have       reviewed    the    record    and    find        no   reversible    error.

Accordingly, we deny Schlamp's motion for appointment of counsel

and    affirm    for    the   reasons    stated       by    the   district    court.

Schlamp v. Prince George's County, Maryland, No. 1:06-cv-01644-

DKC (D. Md. Sept. 11, 2008). *               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




       *
       We decline to consider issues Schlamp raises for the first
time on appeal.



                                         3